


EXHIBIT 10.3






AMENDMENT NO. 1 TO
SUBORDINATED LOAN AGREEMENT


This AMENDMENT NO. 1 dated as of October 30, 2015 (this “Amendment”) to that
certain SUBORDINATED LOAN AGREEMENT (the “Agreement”) dated as of July 31, 2014,
is made and entered into by and between Boardwalk Pipelines Holding Corp., a
Delaware corporation (the “Lender”), and Boardwalk Pipelines, LP, a Delaware
limited partnership (the “Borrower”).
Capitalized terms used in this Amendment which are defined in the Agreement
shall have the meanings given to them therein.
WHEREAS, the Lender and the Borrower desire to amend the Agreement to extend the
Availability Period from December 31, 2015 to December 31, 2016.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:
1. The definition of “Availability Period” contained in Section 1.1 of the
Agreement is here by deleted in its entirety and replaced with the following:
“Availability Period” shall mean the period from the Closing Date through
December 31, 2016.
2. This Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. This Amendment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart hereof.
3. Except as expressly provide in this Amendment, the Agreement shall be
unmodified and shall remain in full force and effect.


[signature page follows]


    




--------------------------------------------------------------------------------




EXHIBIT 10.3




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
 
BOARDWALK PIPELINES, LP,
as Borrower
 
 
By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


 
By:
____________________________________
 
 
Name:
 
 
Title:
 
BOARDWALK PIPELINES HOLDING CORP.,
as Lender
 
By:
____________________________________
 
 
Name:
 
 
Title:

 




